PER CURIAM.
J.J.L., a child, appeals from her adjudication of delinquency and commitment to the Department of Juvenile Justice. We reverse J.J.L.’s commitment to a high risk residential program because the trial court proceeded with J.J.L.’s disposition with an incomplete predisposition report in which the Department failed to recommend a commitment level as required by section 985.23(3)(b), Florida Statutes (2003) and J.E.W. v. State, 672 So.2d 72, 73-74 (Fla. 1st DCA 1996) (reversing a juvenile’s commitment to a moderate risk facility where the trial court considered a predisposition report that did not recommend a commitment level, but rather recommended continuing the disposition). There is no evidence that the child knowingly waived the requirement of a predisposition report that complies with the statute. Therefore, we vacate J.J.L’s commitment and remand for a new disposition hearing.
REVERSED and REMANDED.
ALLEN, KAHN and POLSTON, JJ., concur.